Citation Nr: 0801484	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO. 04-42 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial increased rating prior to 
October 19, 2006, for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling. 

2. Entitlement to an initial increased rating since 
October 19, 2006, for PTSD,  evaluated as 70 percent 
disabling. 

3. Entitlement to an initial rating for post traumatic 
cervical myeloradiculopathy, right, C6, C7, and C8 roots, 
currently rated as 20 percent disabling.

4. Entitlement to an effective date earlier than 
October 19, 2006, for a total rating based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and June 2003 rating 
decisions of the Newark, New Jersey and Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Offices (ROs), which granted service connection for post 
traumatic cervical myeloradiculopathy, right, C6, C7, and C8 
roots and PTSD, respectively. The July 2002 rating decision 
granted a 10 percent rating for cervical spine disability, 
effective July 17, 2001, and the June 2003 rating decision 
granted a 10 percent rating for PTSD, effective 
August 30, 2002. The veteran's claims file is now within the 
jurisdiction of the Newark, New Jersey RO. 

By rating decision of April 2007, the veteran's 10 percent 
rating for PTSD was increased to 70 percent, effective 
October 19, 2006. By rating decision of July 2007, the 
veteran's 10 percent rating for post traumatic cervical 
myeloradiculopathy, right, C6, C7, and C8 roots was increased 
to 20 percent, effective from May 15, 2007. 

The issues of an initial increased rating for post traumatic 
cervical myeloradiculopathy, right, C6, C7, and C8 roots, and 
an effective date earlier than October 19, 2006 for a TDIU 
being remanded are  addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 

The issue of entitlement to an effective date earlier than 
October 19, 2006 for an initial increased rating for PTSD has 
been decided in the adjudication of the issue of entitlement 
to an increased initial rating for PTSD prior to 
October 19, 2006. See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1. Prior to October 19, 2006, the veteran's PTSD was 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood and chronic sleep impairment. 

2. Prior to October 19, 2006, the veteran's PTSD does not 
more nearly approximate occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

3. Since October 19, 2006, the veteran's PTSD is productive 
of occupational and social impairment with deficiencies in 
family and work, due to such symptoms as near continuous 
depression, panic attacks, difficulty in adapting to 
stressful situations, and inability to establish and maintain 
effective relationships. 

4. Since October 19, 2006, the veteran's PTSD does not more 
nearly approximate total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucination; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 


CONCLUSIONS OF LAW

1. The criteria for an initial schedular evaluation of 
30 percent and no more, for PTSD prior to October 19, 2006, 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

2. The criteria for an initial schedular evaluation in excess 
of 70 percent for PTSD since October 19, 2006, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). Service 
connection was granted for PTSD by rating decision of 
June 2003. The veteran disagreed with the rating, and in a 
letter of July 2006, he was notified of what was necessary to 
show for an increased rating claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in July 2006. 
Additionally, as to the claim prior to October 19, 2006, the 
grant of an increased initial rating has been adjudicated in 
that claim and the effective date has been determined to be 
effective to the date of claim. As for the claim of an 
increased initial rating since October 19, 2006, the 
preponderance of the evidence is against that claim, and any 
question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes VA examination reports. There are no known 
additional records to obtain. 

A hearing was offered, but the veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claim.


Evaluation of PTSD

Service connection was established for PTSD by rating 
decision of June 2003. A 10 percent evaluation was assigned, 
effective from August 2002. In an April 2007 rating decision, 
the veteran's rating was increased from 10 percent to 
70 percent, effective October 2006. This evaluation has been 
in effect to this date. 

The case of Fenderson v. West, 12 Vet. App. 119 (1999), 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition. The Court found that in the case 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings - as is present in this appeal. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 
Each disability must be considered from the point of view of 
the veteran working or seeking work. When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant. 38 U.S.C.A. § 5107 (West 2002). Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling. 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 


Initial PTSD Rating 

The veteran submitted a claim for this disorder in 
August 2002. His April 2003 private medical statement from E. 
Megariotis, MD, VA compensation and pension examinations of 
May 2003, September 2003, and January 2004 show that his PTSD 
symptoms are most consistent with 30 percent, and no more, 
prior to October 19, 2006, during the appeal period.

A medical statement was received from E. Megariotis, MD, in 
April 2003 in connection with the veteran's claim. Dr. 
Megariotis noted that although the veteran had been treated 
with medication and supportive care as well as some insight 
therapy, the veteran's condition seemed severe. He was not 
responding well. His condition was said not to have worsened, 
but had not improved. He continued to experience periods of 
anxiety, depression, fatigue, rage, and impulse control in 
conjunction with poor sleep, flashbacks, nightmares, and 
early morning awakenings. The examiner indicated that the 
treatment plan was to double the dosage of the veteran's 
medication.

In May 2003, the veteran underwent a VA examination. He 
related that he had been receiving medication for PTSD but 
had no history of hospitalization for the condition. He 
reported nightmares, and flashbacks. He was hypervigilant, 
startled easily, poor sleep, and depression. These symptoms 
were of moderate to severe intensity and he had them on a 
daily basis. Mental status examination revealed the veteran 
had a depressed mood and his affect was blunted. Speech was 
normal and he had no perceptual problems. His thought process 
and thought content were normal. He had no suicidal or 
homicidal ideation. Insight and judgment were fair. Impulse 
control was fair. He was noted to remain in his home, 
performing chores, and remaining isolated. It was noted that 
the veteran had retired early from his position as a police 
officer. The pertinent diagnosis was PTSD. His global 
assessment of functioning (GAF) was 45. 

The veteran also underwent a VA examination in 
September 2003. He was noted to take medication for his PTSD. 
He stated that he retired early from his employment as a 
police officer because he was "messed up" mentally. He 
stated that he was married but described his marriage as 
strained. He and his wife slept in different bedrooms and 
engaged in frequent disagreements. He visited his elderly 
mother daily, but had virtually no social contacts except for 
one friend that he visited on a monthly basis. He was noted 
to maintain a restricted social adjustment as he had few 
recreational activities, a poor marital relationship, and 
left his home only for specific purposes. The veteran 
described flashbacks of a his stressor event, nightmares, and 
constant intrusive ideation. He had difficulty sleeping 
without medication. Social withdrawal was prominent. He 
acknowledged thinking about death "all the time" but denied 
suicidal or homicidal intent. He experienced avoidant 
symptoms with strong evidence of chronic hyperarousal. 
Impairment in vocational functioning and current social 
adjustment was described as marked. The pertinent diagnoses 
were PTSD, chronic and mood disorder, secondary to general 
medical condition. His GAF was 37. 

In January 2004, a medical opinion was rendered by VA to 
address the issue of the veteran's employability due to PTSD. 
It was noted that the veteran used medication for his PTSD, 
and was employed as a police officer despite experiencing 
chronic flashbacks and intrusive thoughts. He was a solitary 
individual at work. Moderate impairment in his vocational 
adjustment was evident, and led him to accept an early 
retirement in 1994. It was noted that his symptoms interfered 
with his functioning as a police officer, although he was 
able to sustain employment. He would likely have left the 
police force had he not been offered a retirement package. 
The nature of his employment exacerbated his PTSD symptoms, 
probably more than another type of job would have. The 
examiner opined that the veteran was not rendered totally 
unemployable due to his PTSD symptoms. He was unable to 
continue in his former job capacity, but could perform in 
some other limited job duties in another field. 

The veteran underwent a VA examination in October 2006. He 
stated that he had received treatment for PTSD in the past, 
but stopped because he felt it was not doing him any good. He 
had no history of suicidal behavior or violence. He reported 
nightmares, flashbacks, hypervigilance, easy startle reflex, 
depression with diminished interests, poor energy, poor 
concentration, poor sleep, panic attacks, and muscle tension. 
He related having these symptoms for many years. They seemed 
to be moderately severe in nature. He reported having the 
symptoms all the time and did not report any remissions. He 
was very isolated and had one brother and one friend that he 
talked to. Mental status examination revealed that the 
veteran had a depressed mood, and a blunted affect. His 
speech, though process, and thought content were normal. 
There was no homicidal or suicidal ideation. He had no 
perceptual problems. His insight and judgment were fair. His 
impulse control was fair. The pertinent diagnosis was PTSD. 
His GAF was 40. 

On this record prior to October 2006, the evidence shows 
symptoms of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, panic attacks, and chronic sleep 
impairment, sufficient to establish 30 percent, and no more. 
Reduced reliability and productivity due to symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, impaired judgment, impaired abstract 
thinking, and impairment of short or long term memory, 
necessary for a 50 percent schedular rating was not shown 
during this period. 

There was some evidence that he maintained effective work 
relationships as a police officer; however, he was isolated 
in that regard. He also had an ongoing social relationship 
with at least one brother and a friend. He was noted to visit 
his mother on a daily basis. A VA examiner opined in 
January 2004 that the veteran may have had some problems 
continuing to work as a police officer, however, he was still 
able to work when considering his PTSD symptoms. His insight 
and judgment were noted to be fair. Therefore, his 
occupational and social impairment was decreased, warranting 
a 30 percent rating prior to October 2006, but not reduced 
enough in reliability and productivity to warrant a 
50 percent schedular rating. The medical evidence of record 
did not show that he had stereotyped speech, impaired 
judgment, impaired abstract thinking, or impairment of short 
term or long term memory, representative of symptoms 
warranting a 50 percent rating. 

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV). As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships. 
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers. A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job. A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work. 
See 38 C.F.R. § 4.130. 

The veteran's GAF scores prior to October 19, 2006 ranged 
from 37 to 45, indicating serious symptoms. However, the 
medical evidence during that period was not reflective of 
more than moderate symptoms such as blunted affect, 
occasional panic attacks, and few friends. Given the 
foregoing, the Board must find that the veteran's disorder 
does not meet the criteria for the next higher rating of 50 
percent, prior to October19, 2006.

As of October 19, 2006, the veteran's PTSD was found to be 
70 percent disabling. In order to warrant a 100 percent 
rating since this time, the veteran's PTSD symptomatology 
must show total occupational and social impairment due to 
symptoms such as gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
inappropriate behavior, persistent danger of hurting self or 
others, inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name. 

There is no medical evidence that shows that the veteran has 
exhibited any of the symptoms necessary to warrant a total 
schedular rating. He is able to perform activities of daily 
living, he has no suicidal or homicidal ideation, and 
exhibits no delusions, hallucinations, or evidence of memory 
loss. His GAF was 40 at this time, but the medical evidence 
is not reflective of findings that show he has impairment in 
reality testing or communication. Although he has been 
described as isolated, he does have contact with his mother, 
brother, and his one friend. The examiner who performed his 
VA examination in October 2006, indicated that his symptoms 
were moderately severe in degree. Given the foregoing, the 
Board must find that the veteran does not meet the criteria 
for the next higher rating of 100 percent since 
October 19, 2006.

In sum, the Board finds that the preponderance of the 
evidence is in favor of an initial rating of 30 percent and 
no more for the entire rating period prior to 
October 19, 2006, and is against the claim for an initial 
rating in excess of 70 percent since October 19, 2006, for 
PTSD. 


ORDER

An initial rating of 30 percent, and no more, prior to 
October 19, 2006, for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 

An initial rating in excess of 70 percent since 
October 19, 2006, for PTSD is denied. 


REMAND

The veteran maintains that his service-connected post 
traumatic cervical myeloradiculopathy, right, C6, C7, and C8 
roots is more severe than the current rating reflects. The 
veteran complains of pain, and spasm. Because the evidence is 
not fully developed as to the severity of the disorder 
throughout the rating period, and because the veteran's claim 
has not bee considered under all appropriate rating 
provisions, the Board must remand the claim.

First, the veteran's application for service-connected 
compensation was received in July 2001, and the claim was 
granted by rating decision dated in July 2002. The veteran 
filed a timely notice of disagreement approximately one year 
later. During the processing of the appeal, the applicable 
rating criteria for the spine, found at 38 C.F.R. § 4.71a, 
were amended effective September 26, 2003. See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003). 

The law provides that where a law or regulation changes after 
the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so. See 
VAOGCPREC 7-2003. VA must therefore evaluate the veteran's 
service-connected cervical spine disability under both the 
former and the current schedular criteria. However, the 
revised criteria may not be applied to any time period before 
the effective date of the change. See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000 (April 10, 2000); 
Green v. Brown, 10 Vet. App. 111, 117 (1997). 

The veteran's cervical spine disorder was initially evaluated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, pertaining to limitation of 
motion of the cervical spine. However, evidence is of record 
indicating that the veteran may have then had cervical spine 
disc disease, thus mandating that evaluation of his disorder 
be considered under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc disease. (See April 28, 
2003 letter, E. Megariotis, M.D., indicating that he had 
reviewed a magnetic resonance imaging test which in part 
noted  "large desiccated but herniated disc of C3-C4 with 
significant thecal sac contact"). 

In this regard, the record also contains differing opinions 
as to the presence and severity of cervical spine  
radiculopathy. A June 2001 private medical statement from Dr. 
Megariotis, a May 2002 VA examination, and an October 2002 
EMG indicate that the veteran has cervical radiculopathy. A 
May 2003 VA examination indicates that there is no medical 
evidence of cervical radiculopathy. 

Because the presence or absence of degenerative disc disease 
is a medical determination, the veteran's claims folder will 
be examined by a VA examiner who will ascertain if the 
diagnoses and clinical findings suggestive of degenerative 
disc disease noted by Dr. Megariotis are substantiated. 
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (Non-medically trained VA adjudicators 
may not rely upon their own unsubstantiated medical 
opinion.); Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992); (VA may only consider 
factors as enumerated in the rating criteria). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the cervical 
spine disorder at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder. In particular, the RO/AMC 
should ensure that it obtains the report 
of the April 28, 2003 MRI test referred 
to by Dr. Megariotis, noting cervical 
degenerative disc disease.

2. After receipt of the veteran's 
response and the medical information 
detailed above, the RO/AMC afford the 
veteran a clarifying VA medical 
examination, by qualified VA 
physician(s), who should respond to the 
inquiries below. The VA physician must 
acknowledge receipt and review of the 
claims folder and a copy of this remand 
in any report generated as a result of 
this remand. The examiner will respond to 
the following:

a. At any time during the period 
beginning July 2000 and continuing 
thereafter, did the veteran have 
degenerative disc disease of the 
cervical spine and if so, when was 
the onset of the disorder?

b. If the veteran did have 
degenerative disc disease of the 
cervical spine beginning at the 
period found by the examiner, was 
the severity of the disorder 
characterized by sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc?  If lesser symptoms 
were present, were such 
characterized by recurring attacks 
and to what degree?

c. Ascertain the current nature and 
severity of his service-connected 
cervical spine disorder. In 
particular:

(1) Provide the range of motion 
of the cervical spine 
(extension, forward flexion, 
left and right lateral flexion 
and left and right rotation), 
expressed in degrees. State 
also, whether the cervical 
spine involves any ankylosis 
either favorable or 
unfavorable.

(2) Determine whether the 
cervical spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected cervical spine and, 
if feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss due to any weakened 
movement, excess fatigability, 
or incoordination. The examiner 
should express an opinion on 
whether pain could 
significantly limit functional 
ability during flare-ups or 
when the cervical spine is used 
repeatedly over a period of 
time. This determination should 
also, if feasible, be portrayed 
in terms of the degree of 
additional range of motion loss 
due to pain on use or during 
flare-ups.

(3) Identify any associated 
neurological deformities 
associated with the service-
connected cervical spine 
disorder. The severity of each 
neurological sign and symptom 
should be reported.

(4) State whether the veteran 
has intervertebral disc 
syndrome (cervical) which 
results in incapacitating 
episodes, and if so, the 
duration of the episodes over 
the past 12 months should be 
reported. The examiner should 
note that for VA purposes an 
incapacitating episode is a 
period of acute signs and 
symptoms due to intervertebral 
disc syndrome that requires bed 
rest prescribed by a physician 
and treatment by a physician. 
The examiner should also 
indicate whether the veteran's 
cervical spine condition is 
"mild", "moderate", 
"severe", or "pronounced" in 
degree.

(5) Provide an opinion as to 
whether the veteran's 
neurological symptomatology 
equates to "mild," 
"moderate," "moderately 
severe" or "severe," 
incomplete paralysis or 
complete paralysis of the upper 
radicular group. 


d. The examiners must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

3. Upon completion of the requested 
development above, the RO should again 
review the claim. The RO should evaluate 
the veteran's cervical spine condition 
under both the old and new criteria to 
include under the code for intervertebral 
disc syndrome. If the decision is adverse 
to the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).The veteran's 
claim for entitlement to an effective date earlier than 
October 19, 2006 for a TDIU will be reviewed by the RO/AMC 
after completion of this REMAND. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


